Citation Nr: 0836367	
Decision Date: 10/22/08    Archive Date: 10/27/08	

DOCKET NO.  04-07 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for the 
residuals of a compression fracture of the 7th dorsal 
(thoracic) vertebra, with limitation of motion, on a 
schedular or extraschedular basis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to April 
1954.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.

In a decision of June 2007, the Board denied entitlement to 
service connection for spinal stenosis of the 3rd through the 
5th lumbar vertebrae, claimed as secondary to the service-
connected residuals of a compression fracture of the 7th 
dorsal (thoracic) vertebra.  At that same time, the Board 
remanded for additional development the issue of entitlement 
to an evaluation in excess of 20 percent for the service-
connected residuals of a compression fracture of the 7th 
dorsal (thoracic) vertebra, on a schedular or extraschedular 
basis.  The case is now, once more, before the Board for 
appellate review.  


FINDING OF FACT

The veteran's service-connected residuals of a compression 
fracture of the 7th dorsal (thoracic) vertebra is presently 
characterized by no more than moderate limitation of motion 
of the dorsal spine, as evidenced by forward flexion to 
70 degrees and a combined range of motion of the 
thoracolumbar spine to 150 degrees, accompanied by pain, but 
no evidence of muscle tenderness or spasm, incapacitating 
episodes, or a marked interference with employment.  



CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 
20 percent, as well as the requirements for an extraschedular 
evaluation in excess of 20 percent for the service-connected 
residuals of a compression fracture of the 7th dorsal 
(thoracic) vertebra have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.71a, 3.321(b)(1) and Part 4, 
Codes 5285, 5291, 5293 (effective prior to September 26, 
2003); Codes 5235, 5242, 5243 (effective September 26, 2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file, which includes his multiple contentions, and 
those of his spouse, offered during the course of an RO 
hearing in July 2005, as well as VA and private treatment 
records and examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the veteran's claim, and what the evidence in the claims file 
shows, or fails to show, with respect to that claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The veteran in this case seeks an increased evaluation for 
the service-connected residuals of a compression fracture of 
the 7th dorsal (thoracic) vertebra.  In pertinent part, it is 
contended that various manifestations of that disability are 
more severe than currently evaluated, and productive of a 
greater degree of impairment than is reflected by the 
20 percent schedular evaluation now assigned.  

In that regard, disability evaluations, in general, are 
intended to compensate for the average impairment of earning 
capacity resulting from a service-connected disability.  They 
are primarily determined by comparing objective clinical 
findings with the criteria set forth in the Rating Schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2007).  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).  While the Board must 
consider the veteran's medical history as required by various 
provisions under 38 C.F.R. Part 4, including Section 4.2 [see 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991)], the 
regulations do not give past medical reports precedence over 
current findings.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation of parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The functional loss may be due to the absence of 
part or all of the necessary bones, joints, and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. § 4.40 (2007); see also 38 C.F.R. § 4.45 (2007).  

To the extent practicable, ratings are to be based upon the 
average impairment of earning capacity, with the additional 
proviso that the Secretary shall from time to time readjust 
the Schedule of Ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation & 
Pension Service, upon field station submission, is authorized 
to approve an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to 
service-connected disability or disabilities, with the 
governing norm to be a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (2007).  

During the course of this appeal, specifically, on September 
26, 2003, there became effective new regulations for the 
evaluation of service-connected disabilities of the spine.  
VA's General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board must 
determine which version of the law or regulation is more 
favorable to the veteran.  If application of the revised 
regulation results in a higher rating, the effective date for 
the higher disability rating can be no earlier than the 
effective date of the change in regulation.  
38 U.S.C.A. § 5110(g) (West 2002).  Prior to the effective 
date of the change in the regulation, the Board can apply 
only the original version of the regulation.  VAOPGCPREC 3-
2000 (April 10, 2000).  

Prior to September 26, 2003, a 20 percent evaluation was 
warranted where there was evidence of moderate or severe 
limitation of motion of the dorsal spine, in conjunction with 
demonstrable deformity of a vertebral body.  That 20 percent 
rating represented the maximum schedular evaluation available 
at the time based on limitation of motion of the cervical 
spine.  See 38 C.F.R. § 4.71a and Part 4, Codes 5285, 5291 
(effective prior to September 26, 2002).  If rated by analogy 
to intervertebral disc syndrome, a 20 percent evaluation was 
warranted where there was evidence of incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the previous 12-month period, with a 
40 percent evaluation requiring demonstrated evidence of 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during that same 12-month 
period.  For purposes of evaluation, an incapacitating 
episode is defined as a period of acute signs and symptoms 
due to intervertebral disc syndrome which requires bed rest 
prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a and Part 4, Code 5293, (effective prior to 
September 26, 2003).  

Under the criteria in effect prior to September 26, 2003, 
intervertebral disc syndrome could also be evaluated by 
combining, under 38 C.F.R. § 4.25, separate evaluations of 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in the higher evaluation.  "Chronic orthopedic and 
neurologic manifestations" was defined as orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome which were present constantly, or nearly so.  
When evaluated on the basis of chronic manifestations, 
orthopedic disability was to be evaluated utilizing the 
criteria for the most appropriate diagnostic code or codes, 
and neurologic disabilities were to be evaluated separately 
utilizing the criteria for the most appropriate neurologic 
diagnostic code or codes.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (effective prior to September 26, 2003).  

Under the schedular criteria which became effective September 
26, 2003, a 10 percent evaluation is warranted with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, where there is demonstrated 
forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or a combined 
range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or muscle 
spasm, guarding, or localized tenderness not resulting in an 
abnormal gait or abnormal spinal contour; or where there is 
evidence of vertebral body fracture with loss of 50 percent 
of more of the height.  A 20 percent evaluation, under those 
same regulations, requires demonstrated evidence of forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or a combined range of 
motion of the thoracolumbar spine not greater than 
120 degrees; or muscle spasm, or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 
40 percent evaluation, under those same regulations, requires 
demonstrated evidence of forward flexion of the thoracolumbar 
spine to 30 degrees or less, or, in the alternative, 
favorable ankylosis of the entire thoracolumbar spine.  
38 C.F.R. § 4.71a and Part 4, Codes 5235, 5242 (2007).  

When evaluated as for intervertebral disc syndrome, a 
20 percent evaluation is warranted where there is evidence of 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the previous 
12-month period, with a 40 percent evaluation requiring 
demonstrated evidence of incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during that same 12-month period.  38 C.F.R. § 4.71a and 
Part 4, Code 5243 (2007).  

In the present case, at the time of a private neurosurgical 
consultation in August 1999, it was noted that the veteran 
was very active, that he continued to do physical work, and 
that he did not wish to modify his lifestyle.  Nor was the 
veteran currently taking any medication, though he had used 
nonsteroidal anti-inflammatory drugs in the past.  As part of 
the veteran's psychosocial history, it was noted that he was 
a "rugged man," who had run his own construction company for 
many years.  Currently, he continued to drive heavy 
equipment, and, on occasion, performed manual labor, 
notwithstanding the inadvisability of engaging in such 
activity.  

Pertinent evidence of record is to the effect that, in 
October 1999, the veteran underwent a decompressive 
laminectomy at the levels of the 3rd and 4th and proximal 5th 
lumbar vertebrae.  Noted at the time was that the veteran had 
shown a progressive history of claudicating leg pain, and 
that a previous computerized tomographic scan had shown 
evidence of spinal stenosis in the areas in which surgery was 
performed.  

At the time of a VA orthopedic examination in early December 
2002, it was noted that the veteran had been involved in 
construction work for the past several decades, though he had 
recently stopped that work due to aggravation of his 
(thoracic and lumbar) back problems.  According to the 
veteran, over the years, he had experienced increasing 
discomfort, which had been complicated and aggravated by a 
herniated nucleus pulposus in the lower lumbar region for 
which he had undergone a diskectomy in 1999.  Currently, the 
veteran complained of continued discomfort in his midback 
following standing for approximately one hour.  While the 
veteran had apparently attempted to go back to operating 
heavy equipment, this tended to exacerbate his back problems, 
impacting his daily activities to the extent that he was 
unable to walk for periods of time.  

When questioned, the veteran denied any flareups, and 
similarly denied any weakness or tenderness.  Moreover, the 
veteran denied any defects insofar as strength, speed, or 
incoordination where concerned.  When further questioned, the 
veteran denied any specific therapy for his thoracic problem, 
and noted that he currently used only Tylenol for pain 
control.

On physical examination, the veteran displayed a normal gait.  
The curvature of his spine was within normal limits, though 
there was some evidence of point tenderness in the area of 
the 7th and 8th thoracic vertebrae on palpation.  No muscle 
spasm was appreciated, and range of motion measurements 
showed flexion to 50 degrees, extension to 40 degrees, and 
rotation to both the right and left to 30 degrees.  While 
repetitive rotatory motions resulted in some worsening of 
discomfort, the veteran suffered no diminution in range of 
motion.  The clinical impression was of midback pain, status 
post a compression fracture of the 7th thoracic vertebra, 
with mild functional impairment.  Radiographic studies showed 
evidence of mild anterior wedging of the 7th thoracic 
vertebra consistent with a history of previous fracture, as 
well as spondylitic changes throughout the mid and lower 
thoracic spine.  

At the time of a private pain management consultation in June 
2003, it was noted that physical examination showed no 
evidence of any significant midline tenderness or paraspinous 
tenderness throughout the veteran's back, to include over the 
sacroiliac joints or the trochanters.  Range of motion was 
only slightly impaired in forward bending due to pain and 
stretch in the lower back, and the veteran's reflexes were 2+ 
and symmetrical.  

Radiographic studies reportedly showed evidence of 
degenerative changes at the levels of the 5th, 6th, and 7th 
thoracic vertebrae, accompanied by lipping, as well as 
spondylolisthesis at the level of the 3rd and 4th lumbar 
vertebrae.  In the opinion of the examiner, given the type of 
work that the veteran had been doing with heavy equipment, he 
could easily exacerbate his (back) pain, making it very 
difficult for him to be comfortable while working.  Further 
noted was that the veteran's ability to work at his chosen 
field had been significantly impacted by his back pain.  
According to the examiner, while he was unsure why the 
veteran's back was bothering him more currently than in 1999, 
he suspected that it was because, at that time, which is to 
say, in 1999, the veteran had turned over a great deal of his 
heavy equipment operation to his colleagues, enabling him to 
function more in a management position.  However, since 
recently filing for bankruptcy, the veteran had found it 
necessary to perform more "hands on" work himself.  

At the time of a VA orthopedic examination in May 2005, it 
was noted that the veteran's claims folder was available, and 
had been reviewed.  That review showed radiographic studies 
conducted in December 2002 which were consistent with 
anterior wedging at the level of the 7th thoracic vertebra 
consistent with a history of previous fracture at that site.  
Also noted were certain arthritic changes in the mid and 
lower thoracic spine.  

When questioned, the veteran indicated that he had worked at 
a service station for five or six years following his 
discharge from service, following which he had worked at an 
excavation company as a bulldozer operator, a company he 
eventually owned.  According to the veteran, he had stopped 
working in 2001 when his business was no longer profitable, 
which is to say, there was no longer enough work to do.  Also 
figuring into the veteran's decision to stop working were 
problems with his back and right sciatica symptoms.  

When questioned regarding his symptomatology, the veteran 
complained of pain in the midthoracic and lower back, as well 
as sciatic pain in the right buttock radiating into the right 
medial thigh and calf.  According to the veteran, this pain 
was present on a daily basis, averaging 6 out 10 in both the 
thoracic and lumbar spine.  When further questioned, the 
veteran denied any history of incapacitating episodes.  Nor 
had he experienced any episodes of loss of bowel or bladder 
control.  According to the veteran, he could sit and/or drive 
for a period of 30 minutes, and walk for one-half block, 
though with pseudoclaudication symptoms in his right leg.  
Currently, the veteran took only Tylenol for control of his 
back pain.  He denied the use of narcotics or muscle 
relaxants, and similarly indicated that he did not use either 
a back brace or a cane.  

On physical examination, it was noted that the veteran did 
not grimace while seated, though he did occasionally change 
his position.  Subjective thoracic back pain was described as 
4 out 10, with low back pain described as 3 out 10.  

On further examination, there was some tenderness to 
palpation in the midline of the midthoracic spine, though 
with no tenderness in the paraspinal muscles of either the 
thoracic or lumbar spine.  Noted at the time of examination 
was that there was no increased muscle tone or muscle spasm.  
Nor was any evidence of "trigger points."  Range of motion 
measurements of the veteran's spine showed that, when in a 
seated position with his hips flexed at approximately 
90 degrees, the veteran was able to flex forward at the waist 
50 degrees.  In a standing position, the veteran was able to 
flex forward to 70 degrees with increased pain at the 
extremes of motion, though with no painful arc of motion.  
Extension was limited to 15 degrees with increased low back 
pain, while lateroflexion was limited to 20 degrees on both 
the right and left.  At the time of examination, rotation was 
to 20 degrees on both the right and left, accompanied by 
increased midthoracic back pain.  

In the opinion of the examiner, the veteran exhibited an 
additional 5 degrees' loss of flexion due to increased lumbar 
back pain, as well as a loss of 5 degrees of rotation due to 
increased thoracic back pain.  According to the examiner, 
there was some evidence of weakened movement and fatigue, as 
well as some lack of endurance, though with no evidence of 
any incoordination.  

Pertinent diagnoses noted were of a history of past 
compression fractures of the 6th and 7th thoracic vertebrae; 
and degenerative disc disease and arthritis of the thoracic 
spine.  

As of the time of a more recent VA orthopedic examination in 
June 2008, which examination, it should be noted, involved a 
full review of the veteran's claims folder, it was noted that 
the veteran was a 74-year-old male whose last compensation & 
pension examination had been performed in May of 2005.  When 
questioned, the veteran indicated that he had stopped working 
in 2001 because there was no longer enough work to support 
his continuing in business.  The veteran further indicated 
that he had stopped work due to pain in his thoracic and 
lumbar spine, as well as right sciatica.  

According to the veteran, while he had stopped working in his 
excavation business insofar as that work involved driving 
bulldozers and doing heavy work, he continued to do some 
estimating for excavation jobs involving his working a day or 
two at a time for approximately 10 days per year.  
Reportedly, on those occasions, the veteran would visit job 
sites and give estimates for costs for excavations.  

When further questioned, the veteran complained of pain in 
both the midthoracic spine and in the lumbar spine, with pain 
radiating down his right leg on a daily basis.  According to 
the veteran, pain in his thoracic spine went to "10/10" with 
twisting movements, while pain in his lower back and right 
leg was characteristically "8/10."  However, the veteran had 
apparently experienced no major flareups or incapacitating 
episodes.  When further questioned, the veteran indicated 
that he took two Tylenol tablets twice a day, and utilized 
neither chiropractic massage nor acupuncture.  However, he 
did on occasion utilize a cane for walking longer distances 
due to a fear that his right leg might "give way" resulting 
in a fall.  Significantly, the veteran had never experienced 
any such "giving way" leading to an actual fall.  

Once again, the veteran denied any problems with bowel or 
bladder dysfunction.  On physical examination, it was noted 
that the veteran had a cane, though he did not use it, but 
only carried it with him while walking.  While seated, the 
veteran complained of pain in his midthoracic and lower back.  
When walking, his gait speed was slow, though there was no 
evidence of any limp.  At the time of examination, the 
veteran was able "tip toe stand" and "heel stand," neither of 
which changed the severity of his back pain.  Further 
examination revealed evidence of mild tenderness in the 
midportion of the thoracic spine, as well as in the 
midportion of the lumbar spine, though with no paraspinous 
muscle tenderness in either the thoracic or lumbar spine.  
Nor was there any evidence of either muscle spasm or "trigger 
points."  

Range of motion measurements of the thoracic and lumbar spine 
showed forward flexion limited to 70 degrees, with extension 
to 15 degrees (on the first attempt) and to 10 degrees (on 
the second attempt), accompanied on both occasions by 
grimacing and complaints of increased low back pain.  
Lateroflexion was to 10 degrees on both the right and left, 
accompanied by grimacing and increased thoracic back pain.  
Rotation was limited to 30 degrees on both the right and 
left, once again accompanied by grimacing and increased 
midthoracic back pain.  Noted at the time of examination was 
an additional 5 degrees loss of range of motion in extension, 
as well as 5 degrees in rotation due to thoracolumbar back 
pain.  However, there was no evidence of any increased 
fatigability, lack of endurance, or incoordination.  The 
pertinent clinical impression was of healed T6 and T7 
vertebral fractures, in conjunction with severe degenerative 
disc disease and degenerative arthritis of the thoracic 
spine.  

In the opinion of the examiner, the veteran's service-
connected thoracic (dorsal) spine was symptomatically "a 
little worse" than when he was last examined in May 2005.  
Currently, the veteran worked giving estimates for excavation 
jobs, working 1 or 2 days at a time for a total of 10 days 
per year.  However, he currently performed no heavy work.  
Rather, the veteran would walk only short distances at the 
sites of future planned excavations, and give cost estimates 
for those jobs.  According to the examiner, the veteran was 
not employable for any job except a sedentary job, with no 
long periods of sitting or standing, and with no lifting or 
carrying, or climbing up stairs or ladders.  Reportedly, due 
to the veteran's age and thoracolumbar conditions, it would 
be difficult for him to find a job which he could perform on 
a permanent basis.  Significantly, this was due not only to 
the veteran's thoracic back condition, but also to his 
chronic right sciatica and pseudoclaudication/spinal stenosis 
symptoms.  

In the opinion of the examiner, the veteran could not 
participate in any employment requiring the use of his 
thoracic or lumbar back, thereby precluding any bending, 
lifting, or turning of his spine with such work.  Further 
noted was that the veteran experienced a severe functional 
limitation of both his thoracic and lumbar spine.  

The Board notes that, at the time of the aforementioned 
rating decision in June 2003, the veteran was denied an 
evaluation in excess of 20 percent based on evidence of only 
a moderate to severe limitation of motion of the dorsal spine 
accompanied by demonstrable deformity of a vertebral body.  
That 20 percent evaluation has been continued based on a 
limitation of range of motion of the thoracolumbar spine, in 
conjunction with additional pain, weakened movement, fatigue, 
and a lack of endurance.  In order to warrant an increased 
evaluation under either the "old" or "amended" schedular 
criteria for the evaluation of service-connected residuals of 
a compression fracture of the 7th dorsal (thoracic) vertebra, 
there would need to be demonstrated a limitation of forward 
flexion of the thoracolumbar spine to 30 degrees or less, 
favorable ankylosis of the entire thoracolumbar spine, or 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12-month 
period.  However, in the case at hand, it is clear that the 
veteran currently exhibits no such symptomatology.  Rather, 
based on recent VA orthopedic examinations in May 2005 and 
June 2008, and even when considering the mandates of DeLuca 
v. Brown, 8 Vet. App. 202 (1995), the veteran has 
consistently exhibited forward flexion of the thoracolumbar 
spine to 70 degrees, in conjunction with a combined range of 
motion of the thoracolumbar spine of 150 degrees.  To date, 
it has yet to be demonstrated that the veteran's thoracic 
spine disability has resulted in any incapacitating episodes.  
Moreover, there has consistently been no evidence of either 
muscle spasm or an abnormal gait, or any bowel or bladder 
dysfunction.  Under the circumstances, the Board is of the 
opinion that the 20 percent schedular evaluation currently in 
effect for the veteran's thoracic spine disability is 
appropriate, and that an increased schedular evaluation is 
not warranted.  

Turning to the issue of entitlement to an evaluation in 
excess of 20 percent on an extraschedular basis, the Board 
notes that, while the veteran did, apparently, discontinue 
his employment in 2001, this was due only in part to his 
service-connected thoracic spine disability.  Other 
conditions contributing to the veteran ceasing his employment 
were his rather significant (nonservice-connected) lumbar 
spine disability, and the lack of enough business to support 
continuing his company.  Significantly, while at the time of 
the aforementioned VA orthopedic examination in June 2008, it 
was noted that it "would be difficult" for the veteran to 
find a job which he could perform on a "permanent basis," 
this was due to a combination of the veteran's (service-
connected) thoracic (and nonservice-connected) lumbar back 
conditions, the latter of which resulted in chronic right 
sciatica as well as symptoms of pseudoclaudication.  
Moreover, in the opinion of the examiner, the veteran was, in 
fact, employable in some "sedentary" form of employment, as 
long as that employment did not involve long periods of 
sitting or standing.  Under the circumstances, the Board is 
of the opinion that the veteran's service-connected thoracic 
spine disability, in and of itself, has not resulted in what 
might reasonably be considered a "marked interference" with 
his employment.  Rather, the veteran's decision to 
discontinue his employment appears to have been the result of 
numerous factors, not the least of which was his (nonservice-
connected) lumbar spine disability, and his somewhat advanced 
age.  Accordingly, an increased evaluation on an 
extraschedular basis must be denied.  

In reaching this determination, the Board has given due 
consideration to the recent holding of the United States 
Court of Appeals for Veterans Claims (Court) in Hart v. 
Mansfield, 21 Vet. App. 505 (2007) addressing the issue of 
whether it is appropriate to apply "staged" ratings when 
assigning an increased rating in a manner similar to what is 
done at the initial rating stage pursuant to the Court's 
holding in Fenderson v. West, 12 Vet. App. 119 (1999).  
However, in the case at hand, it is clear that, over the 
course of the veteran's current appeal, symptomatology 
attributable to his service-connected thoracic spine 
disability has remained relatively stable.  In any case, 
based on a review of the entire evidence of record, the Board 
is of the opinion that, throughout the time period that the 
veteran's increased rating claim has been pending, 
symptomatology attributable to his service-connected dorsal 
(thoracic) spine disability has not, in fact, undergone 
varying and distinct levels of severity.

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
veteran about the veteran about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the veteran about the information and evidence 
that VA will seek to provide; and (3) inform the veteran 
about the information and evidence he is expected to provide.  




For an increased compensation claim, Section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate the claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in the 
severity of the disability and the effect that worsening that 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the veteran 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life.  As with proper notice for an initial 
disability rating and consistent with the statutory and 
regulatory history, the notice must also provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
pp. 5-6.  

The Board finds that the VCAA notice requirements have been 
satisfied by correspondence dated in November 2002, April 
2005, and July 2007.  In those letters, VA informed the 
veteran that, in order to substantiate his claim for an 
increased rating, he needed to show that his service-
connected disability had undergone an increase in severity.  
To the extent there existed any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), such error was nonprejudicial, in that it did 
not affect the essential 


fairness of the adjudicatory process.  In point of fact, 
based on a review of the entire file, it is clear that the 
veteran had a full understanding and/or actual knowledge of
the elements required to prevail on his claim.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

As to informing the veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a Federal agency, such as records from private doctors and 
hospitals.  The RO told the veteran that he could obtain 
private records himself and submit them to VA.  Finally, he 
was told to submit any evidence in his possession which 
pertained to his claim.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in 
connection with the current appeal, VA has obtained the 
veteran's service treatment records, as well as both VA and 
private treatment records and examination reports.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  



ORDER

An evaluation in excess of 20 percent for the service-
connected residuals of a compression fracture of the 7th 
dorsal (thoracic) vertebra, with limitation of motion, on a 
schedular or extraschedular basis, is denied.  



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


